IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
            NO. AP-76,369, AP-76,370, AP-76,371, AP-76,372 & AP-76,373



                   EX PARTE LACEDRIC DWAINE RAY, Applicant



            ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
           CAUSE NOS. 11343-A, 11346-A, 11344-A, 11345-A & 11630-A
         IN THE 77TH DISTRICT COURT FROM LIMESTONE COUNTY



       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of three counts

of aggravated assault, one count of unlawful possession of a firearm, and one count of unlawful

carrying weapons. He was sentenced to thirty-five years’ imprisonment on each count. The Tenth

Court of Appeals dismissed his appeals. Ray v. State, Nos. 10-09-00148-CR, 10-09-00149-CR, 10-

09-00150-CR, 10-09-00151-CR & 10-09-00152-CR (Tex. App.–Waco 2009, no pet.).

       Applicant contends that his counsel rendered ineffective assistance because she failed to
                                                                                                    2

timely file notices of appeal. We remanded these applications to the trial court for findings of fact

and conclusions of law.

       The trial court has determined that trial counsel failed to timely file notices of appeal. We

find, therefore, that Applicant is entitled to the opportunity to file out-of-time appeals of the

judgments of conviction in Cause Nos. 11343-A, 11346-A, 11344-A, 11345-A, and 11630-A from

the 77th Judicial District Court of Limestone County. Applicant is ordered returned to that time at

which he may give written notices of appeal so that he may then, with the aid of counsel, obtain

meaningful appeals. All time limits shall be calculated as if the sentences had been imposed on the

date on which the mandate of this Court issues. We hold that, should Applicant desire to prosecute

appeals, he must take affirmative steps to file written notices of appeal in the trial court within 30

days after the mandate of this Court issues.



Delivered: June 30, 2010
Do Not Publish